DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Specification
The abstract of the disclosure is objected to because:
Line 1, replace “comprising” with “including”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 1, in the section titled “CROSS-REFERENCE TO RELATED APPLICATION”, Line 1, replace “#62701773” with “The current application claims priority to provisional application no. #62701773.”.   
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The examiner notes that the claims appear to be somewhat narrative in nature and replete with 112 issues. The examiner will attempt to point out all of the issues noted in the claim, but further issues may exist beyond what is pointed out by the examiner. 
Claim 1 recites several claim elements but never makes it definitively clear as to what is actually being claimed within claim 1? For example, the examiner notes that claim 1 sets forth “a serving tray”, a “tray member”, a “base tray system”, a “combination of…. metal disks”, etc. However, the claim never sets forth a “preamble” which sets forth what is actually being claimed within claim 1, but rather just list a bunch of different claim elements such as those noted above. The examiner recommends looking at claims 1 and 10 of U.S. Patent No. 10,369,914 (Scott et al.) as an example of what a “preamble” typically looks like. In this instance, claim 1 of Scott et al. shows a preamble in lines 1-2 which recites “A beverage retaining system for an off-road vehicle, comprising:” This recitation makes it clear claim 1 is reciting a “system”, and the term “comprising” makes it clear that the elements following “comprising” are to be considered the physical elements which make up the “system”. Additionally, Line 1 of claim 10 recites “A cup holder tray, comprising:” This recitation makes it clear that claim 10 is claiming a “tray”, and the term “comprising:” makes it clear that everything following the term “comprising:” are to be considered the physical elements which make up the “tray.” With regards to claim 1 of the current application, for purposes of examination the examiner assumes that claim 1 is meant be the recited “base tray system” 
Claim 1 recites several elements which seem to be drawn to the same claim element, but the use of different claim terminology leaves the claim indefinite and unclear as to whether the recited claim elements are actually the same or different elements? For example, claim 1, line 1 recites “a serving tray” and line 2 recites “tray member” with both of these recitations appearing to refer to the same physical structure, but the fact that the use different wording leaves the claim indefinite and unclear as to whether the “serving tray” and the “tray member” are actually the same component? Applicant is reminded that “identical” wording should be used to describe a physical element throughout all of the claims. Another example of this would be the recitation of “press fitted cylinder type neodymium magnetics” in line 5 of claim 1 and the “a combination of independent multi-use peel and stick plastic coated metal discs” in lines 5-6. While it is understood that the recitation of “press fitted cylinder type neodymium magnetics” and “a combination of independent multi-use peel and stick plastic coated metal discs” are referring to the same physical claim element, claim 1 leaves it indefinite and unclear as to whether both of these recitations are referring to the same claim element as it is never made explicitly clear within the claim. Applicant should look through claim 1 and make sure that recited physical elements of the claim are referred to using “identical” claim language.
Claim 1, lines 2-3 recite “formed normally from durable plastic and other substrates.” However, the examiner notes that the term “formed normally” leaves the claim indefinite and unclear as to what the applicant is actually claiming? I.e., in this instance it is indefinite and unclear as to whether the applicant is actually claiming the serving tray being made from plastic? Applicant is reminded that a claim must make it definitively clear what is being claimed. I.e., there should be no “ambiguous” words 
Regarding claim 1, the phrase "can be" in line 7 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To fix this, the examiner recommends replacing the phrase “can be” with “configured to be”.
Claim 1, Lines 13-14 recite “a recess in said tray retaining said peel and stick plastic coated metal disc adhered to the exterior base of any existing plate.” However, the applicant reminds the applicant that this recitation appears to state that the invention actually claims the disc connected to “any existing plate.” This leaves claim 1 indefinite and unclear as to whether the applicant is actually claiming “any existing plate” or just the ability of the discs to be attached to any existing plate. For purposes of examination, the examiner assumes that the applicant means to recite just the ability of the discs to be attached to any existing plate and understands the above recited phrase to actually recite “a recess in said tray retaining said peel and stick plastic coated metal disc and configured to be adhered to the exterior base of any existing plate.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,845,207 (Klinghoffer) in view of U.S. Patent No. 6,305,656 (Wemyss).
Regarding Claim 1, Klinghoffer teaches: Claim 1 - In a serving tray (10 or 20) for transporting food associated with individuals eating a meal away from the kitchen table, said tray member (10 or 20) being formed normally from durable plastic and other various substrates (can be plastic as noted in at least Column 2, Line 14) for holding the user’s drink and dinnerware; the improvement wherein a base tray system (10 or 20) comprising of press fitted cylinder type magnetics (19 and 22); a combination of independent multi-use metal discs (19) wherein said discs (19) can be adhered to the exterior base by the user to an unlimited number of the users existing dinnerware, drinkware, plastic paper plate holders, or small electronic gadgets to allow them to be magnetically attracted to said tray (10 or 20) preventing spillage of food and drink while in transport or consuming a meal away from one’s kitchen, or dining room table; and comprising of a central magnet (14 or 22) press fitted into said tray (1 or 22) under the food plate that comprises a recess in said tray retaining said discs (19) adhered to the exterior base of any existing plate that causes the user’s eating fork to automatically retract back in an upright position to the center of the plate when not in use, (Figures 1-7).
Klinghoffer does not teach: the magnetics being neodymium, and the discs being peel and stick plastic coated (Claim 1). However, Wemyss teaches: Claim 1 – a plurality of magnet discs (18) having a plastic coating (22) and having peel and stick portion (28), the magnetics being neodymium (Column 6, Lines 1-2), (Figures 1-28). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Klinghoffer to have the magnetics being neodymium, and the discs being peel and Claim 1) as taught by Wemyss for the purposes of having discs which are easy to find and manufacture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649